DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on February 12, 2021. Amendments to claims 1, 2, 9, 17 and 19 have been entered. Claims 1-20 are pending and have been examined. The rejections, allowability of claims over prior art, and response to arguments are stated below. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method for determining whether to terminate or allow the activity based on a third adjusted reputation score of the first digital identity and a reputation score of the second digital identity, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – prong one: The limitations of “identifying at least a first digital identity and a second digital identity involved in an activity from a plurality of digital identities; determining an activity score of the first digital identity based on a number of activities performed by the first digital identity since a previous update to a reputation score of the first digital identity, wherein determining the activity score of the first digital identity comprises determining a non-monetary value of a given activity of the first digital identity based on information extracted from a response related to the given activity; adjusting the reputation score of the first digital identity based, at least in part, on the activity score to produce a first adjusted reputation score; obtaining data related to a prior activity involving the first digital identity and another digital identity that occurred before the activity; determining a weight for the prior activity involving the first digital identity and the other digital identity using historical reputation scores; based on a type of the prior activity; adjusting the first adjusted reputation score of the first digital identity based on a reputation score of the other digital identity and based on the weight for the prior activity to produce a second adjusted reputation score of the first digital identity; determining a completeness score for the first digital identity based on a first number of score adjustments that have been made and a second number of potential score adjustments that have not been made for the first digital identity; adjusting the second adjusted reputation score of the first digital identity based on the completeness score to produce a third adjusted reputation score of the first digital identity; and determining whether to terminate or allow the activity based on the third adjusted reputation score of the first digital identity and a reputation score of the second digital identity” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as 
	Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor, natural language processing (NLP) techniques and machine learning model to perform all the steps. A plain reading of Figures 1 and 5 and descriptions in at least paragraphs [0008]-[0009] and [0032] of the Applicant’s specification reveals that a generic processor suitably programmed is used execute the claimed steps. The natural language processing (NLP) techniques and machine learning model are broadly interpreted to include generic software suitably programmed to perform the associated functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of “identifying at least a first digital identity and a second digital identity involved in an activity from a plurality of digital identities; determining an activity score of the first digital identity based on a number of activities performed by the first digital identity since a previous update to a reputation score of the first digital identity, wherein determining the activity score of the first digital identity comprises determining a non-monetary value of a given activity of the first digital identity based on information extracted from a response related to the given activity; adjusting the reputation score of the first digital identity based, at least in part, on the activity score to produce a first adjusted reputation score; obtaining data related to a prior activity involving the first digital identity and another digital identity that occurred before the activity; determining a weight for the prior activity involving the first digital identity and the other digital identity using historical reputation scores; based on a type of the prior activity; adjusting the first adjusted reputation score of the first digital identity based on a reputation score of the other digital identity and based on the weight for the prior activity to produce a second adjusted reputation score of the first digital identity; determining a completeness score for the first digital identity based on a first number of score adjustments that have been made and a second number of potential score adjustments that have not been made for the first digital identity; adjusting the second adjusted reputation score of the first digital identity based on the completeness score to produce a third adjusted reputation score of the first digital identity; and determining whether to terminate or allow the activity based on the third adjusted reputation score of the first digital identity and a reputation score of the second digital identity” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 9 and 17 are also not patent eligible based on similar reasoning and rationale. 
	Dependent claims 2-8, 10-16 and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2, 10 and 18, the step “further comprising: determining, by the processor, a weight assigned to the activity score based on a level of importance of the activity score to the reputation score of the first digital identity” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements because this step describes an intermediate step of the process.  
	In claims 3, 11 and 19, the step “the operation further comprising adjusting, by the processor, the second adjusted reputation score of the first digital identity based on a reputation attribute selected from: 2Application No. 15/634,221PS Ref. No.: INTU/0267US Reply to Final Office Action of April 22, 2020Client Ref. No.: 17010371USa value of a transaction conducted by the first digital identity; an external reputation score; a trend in the reputation score of the first digital identity; or a completeness score” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements because it describes an intermediate step and the data used in the process. 
	In claims 4-6 and 12-14, the steps “further comprising determining, by the processor, a weight assigned to the reputation attribute based on a level of importance of the reputation attribute to the reputation score of the first digital identity”; “wherein the activity score of the first digital identity is based, at least in part, on a number of digital identities from the plurality of digital identities associated with the activities performed by the first digital identity since the previous update to the reputation score of the first digital identity”; and “wherein the reputation attribute comprises the completeness score, and wherein the completeness score is determined based on a number of adjustments made to the reputation score of the first digital identity” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements because these steps describe the intermediate steps of the process. 
	In claims 7, 15 and 20, the steps “determining a reputation score of the second digital identity; upon determining that at least one of the second adjusted reputation score of the first digital identity and the reputation score of the second digital identity fails to satisfy a low reputation threshold and a high reputation threshold, terminating the activity; and upon determining that at least one of the second adjusted reputation score of the first digital identity and the reputation score of the second digital identity satisfy the low reputation threshold and the high reputation threshold, allowing the activity” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements because these steps describe the final steps of the process.  
	In claims 8 and 16, the steps “further comprising: determining, by the processor, a viability of each of the first digital identity and the second digital identity; upon determining, by the processor, either of the first digital identity or the second digital identity is not viable, terminating the activity; and upon determining, by the processor, both the first digital identity and the second digital identity are viable, allowing the activity” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements because these steps describe the final steps of the process.
	In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Allowable Subject Matter
4.	Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	The statement of reasons for the indication of allowable subject matter over prior art was already stated in the Office action mailed on November 17, 2020 and hence not repeated here. 
	 
Response to Arguments
5.	In response to Applicants arguments on pages 9-18 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
In response to Applicants arguments on pages 12-14 of the Applicant’s remarks that the present claims are patent eligible under Step 2A – Prong 1 because the claims are not directed to an abstract idea, the Examiner respectfully disagrees. 
The claims recite a method for determining whether to terminate or allow the activity based on a third adjusted reputation score of a first digital identity and a reputation score of a second digital identity, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements as discussed in the rejection. The steps of the claims (claim 1 for example) as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practice (including mitigating risk) and commercial interactions including fulfilling agreements. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). Here, the overall abstract idea is determining whether to terminate or allow the activity based on a third adjusted reputation score of the first digital identity and a reputation score of the second digital identity. This abstract idea very clearly includes the concepts such as mitigating risk and fulfilling agreements, which fall in the abstract idea category of methods of organizing human activity. Hence, Applicant’s arguments are not persuasive. 
In response to Applicants arguments on pages 14-16 of the Applicant’s remarks that the present claims are patent eligible under Step 2A – Prong 2 because the claim integrates the alleged abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. 
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1 and 5 and descriptions in at least paragraphs [0008]-[0009] and [0032] of the Applicant’s specification reveals that a generic processor suitably programmed is used execute the claimed steps. The natural language processing (NLP) techniques and machine learning model are broadly interpreted to include generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The features in the claims and those recited on page 15 of the remarks such as “determining, by the processor, an activity score of the first digital identity based on a number of activities performed by the first digital identity since a previous update to a reputation score of the first digital identity, wherein determining the activity score of the first digital identity comprises determining a non-monetary value of a given activity of the first digital identity based on information extracted using natural language processing (NLP) techniques from a response related to the given activity," "determining, by the processor, a weight for the prior activity involving the first digital identity and the other digital identity using a machine learning model that has been trained based on historical reputation scores," and "determining, by the processor, a completeness score for the first digital identity based on a first number of score adjustments that have been made and a second number of potential score adjustments that have not been made for the first digital identity," integrate any alleged abstract idea into a practical application - namely, determining a dynamic "reputation score" for a digital identity based on specific computer-based analysis of activities performed by the digital identity, including the use of a machine learning model”, may be considered an improvement in the abstract idea of determining whether to terminate or allow the activity based on the adjusted reputation score of the first digital identity and a reputation score of the second digital identity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The alleged advantages claimed by the Applicants such as “reducing large amounts of data related to a reputation of a digital identity to a useable amount of data for real-time transaction processing”, “the dynamically determined reputation score "may prevent a potentially fraudulent transaction”, “differing from conventional techniques, such as those that rely solely on a credit score to determine a reputation of an individual, in which entities "cannot determine an accurate reputation of the individual” are a result of the improvements in the abstract idea of determining whether to terminate or allow the activity based on the adjusted reputation score of the first digital identity and a reputation score of the second digital identity, for which a computer is used as a tool in its ordinary capacity. There is nothing in the claims or the specification to suggest that the capabilities of the machine learning model and the natural language processing techniques are somehow made more efficient or that the manner in which these elements perform their basic functions are otherwise improved in any way. “Reducing large amounts of data related to a reputation of a digital identity to a useable amount of data for real-time transaction processing” is a result of business decisions relating to determining and/or adjusting reputation scores of the two digital identities for which a processor and suitably programmed generic software are used in their ordinary capacity. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the Applicant’s arguments are not persuasive. 
	In response to Applicants arguments on pages 16-18 of the Applicant’s remarks that the claims recite an inventive concept (under Step 2B), that amounts to Significantly More than an Abstract Idea the Examiner respectfully disagrees. 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (which are generic components suitably programmed), to perform the steps, recited in the claims, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claims are not patent eligible. 
The determination of whether the additional elements (or combination of elements) is well-understood, routine or conventional is guided by the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). According to the Berkheimer memo: 
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a processor, natural language processing (NLP) techniques and machine learning model to perform all the steps. A plain reading of Figures 1 and 5 and descriptions in at least paragraphs [0008]-[0009] and [0032] of the Applicant’s specification reveals that a generic processor suitably programmed is used execute the claimed steps. The natural language processing (NLP) techniques and machine learning model are broadly interpreted to include generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that  generic elements, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor and/or the natural language processing (NLP) techniques and/or the machine learning model” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout such as “reducing large amounts of data related to a reputation of a digital identity to a useable amount of data for real-time transaction processing," and by "prevent[ing] a potentially fraudulent transaction” do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the business decisions relating to “determining/adjusting the reputation scores of the digital identities based on various data points (e.g., the activity score, which is based on a number of activities), and the reputation scores of the other digital identity” in the context of determining whether to terminate or allow the activity based on the adjusted reputation score of the first digital identity and a reputation score of the second digital identity, for which a computer is used as a tool in its ordinary capacity. Reducing large amounts of data to a single data point is similar to computing a credit score (which is also based on large amounts of data). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The computer processor is merely a platform on which the abstract idea is implemented. For all these reasons, the claims do not recite significantly more than an abstract idea. Therefore, the Applicants’ arguments are not persuasive.
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Rice et al. (US Pub 2019/0363959 A1) discloses methods, systems, and storage media for generating a performance profile of a node profile. First electronic activities linked to a first node profile can be accessed. For each first electronic activity, a type of the first electronic activity can be determined. A feature extraction policy can be selected to generate a first feature array for the first electronic activity. The first feature array for the first electronic activity can be generated based on the type of the first electronic activity. A first performance profile of the first node profile can be generated for the time period by providing the generated first feature array for each first electronic activity to one or more models trained using second feature arrays corresponding to second electronic activities of second node profiles. An association between the first node profile and the first performance profile can be stored.
	(b) Wulf et al. (US Pub 2019/0362284 A1) discloses systems and methods for estimating time to perform electronic activities. Exemplary implementations may: identify an electronic activity identifying a sender and one or more recipients and a body including content; determine using a quality estimation model, a quality of electronic activity (QoE) score corresponding to an estimated quality of the electronic activity; parse the content of the electronic activity; generate, using a language complexity determination engine, a language complexity score indicating a level of language complexity; determine a character count or word count; determine an estimated amount of time taken to generate the electronic activity using the language complexity score and the character count or word count; generate the QoE score corresponding to the estimated quality based on the estimated amount of time; and store in a data structure, an association between the electronic activity and the QoE score. 

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

February 16, 2021